Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1719
                      Lower Tribunal No. F09-19928D
                           ________________


                              Josue Carius,
                                  Appellant,

                                      vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Daniel J. Tibbitt, P.A., and Daniel Tibbitt, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before LINDSEY, GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.